Citation Nr: 1818197	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  05-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease (CAD), status-post bypass graft, prior to February 28, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 28, 2013.

3. Entitlement to special monthly compensation (SMC) based on loss of use of lower extremities.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1962 to July 1973 and from September 1973 to November 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburg, Pennsylvania.

In an August 2013 decision, the Board granted entitlement to a 100 percent rating effective February 28, 2013 for the Veteran's CAD and denied the remainder of the claims, including an increased rating for CAD prior to February 28, 2013.  

In April 2014, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court granted the Joint Motion for Remand (Joint Motion) and vacated the Board's decision with respect to the above denials and remanded the matter to the Board.

The Veteran initially requested a videoconference hearing before the Board but subsequently withdrew his request. See Correspondence dated January 2015.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 
 
As a final preliminary matter, at the time the Veteran's pending claim was received in 2005, he was represented by the Navy Mutual Aid Association.  However, in a February 2010 statement, the Veteran indicated that he wished to remove this organization as his representative.  He named no other individual or organization as his accredited representative.  As the claimant retains the right to revoke his representative at any time, the February 2010 revocation is acknowledged by the Board, and the Veteran is recognized as proceeding pro se. 38 C.F.R. § 14.631(f).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to TDIU prior to February 28, 2013, and SMC based on loss of use of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to February 28, 2013, the Veteran's coronary artery disease, status-post bypass graft, did not result in chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a disability rating in excess 60 percent prior to February 28, 2013, for coronary artery disease, status-post bypass graft, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7017 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action for this issue is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Next, the Board notes that the Veteran's file is quite voluminous.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Coronary Artery Disease

As noted in the Introduction, in August 2013 the Board granted entitlement to a 100 percent schedular rating from February 28, 2013 for the Veteran's coronary artery disease, status post coronary artery bypass graft, and denied the remainder.  The Veteran contends an increased rating is warranted for the period prior to February 28, 2013.   Specifically, as indicated in the April 2014 Joint Motion, the Veteran contends he is entitled to a staged rating from September 2004 to February 2005.

The Veteran's coronary artery disease, status post coronary artery bypass graft, is rated under 38 C.F.R. § 4.104, Diagnostic Code 7017.  Diagnostic Code 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  Thereafter, impairment resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2017).  

At the outset, the Board notes the arguments raised in the April 2014 Joint Motion.  The parties assert that "in denying a rating in excess of 60 percent for the period prior to February 28, 2013, the Board acknowledged that Appellant's ejection fraction dipped below 30 percent for a brief period in late 2004 but found that it returned to greater than 30 percent shortly thereafter, and remained at that level for several years.  The Board, however, did not define this 'brief period' nor did it discuss whether a staged rating was warranted."  See Joint Motion, p. 2.  The parties then indicated the Board "determine whether a staged rating should be granted from September 2004 to February 2005." Id. at 3.     
  
Contrary to the Veteran's assertions, the Board finds that the August 2013 decision adequately addressed the evidence from the brief period in late 2004 where the Veteran's ejection fraction dipped below 30 percent and returned to greater than 30 percent shortly thereafter, and remained at that level for several years.    
 
In the pertinent part, the Board noted that "on cardiac testing in September 2004, the Veteran's ejection fraction was approximately 30 percent.  In December 2004, cardiac testing indicated the Veteran's ejection fraction was 15 percent.  Thereafter, his ejection fraction returned to greater than 30 percent, and remained at that level until the present.  In February 2005, cardiac testing of the Veteran indicated an ejection fraction of 50 percent.  His ejection fraction was 51 percent in August 2006." See August 2013 decision, p.8.   

The Board observes that the Joint Motion merely repeats the above evidence which was already discussed and argues that, on remand, the Board should discuss this evidence. See Joint Motion, p.3. 

To that end, here again, while the Board acknowledges that the Veteran's ejection fraction dipped to below 30 percent during the month of December 2004, the evidence shows that it returned to greater than 30 percent by February 2005 and remained at that level for several years.  In particular, the Veteran had an ejection fraction of 45 percent on testing at a private hospital in January 2007.  On cardiac stress testing at a private hospital in May 2007, the Veteran's ejection fraction was 57 percent.  A February 2009 private hospital study determined the Veteran's ejection fraction was 59 percent.  On VA examination in July 2010, the Veteran's ejection fraction was 51 percent.  On VA examination in June 2011, his ejection fraction was estimated to be 55 percent.  Thus, the preponderance of the evidence indicates that the Veteran's ejection fraction has been above 30 percent for the majority of the appeals period.  

Further, the Board has considered whether a staged rating is warranted. See Hart, 21 Vet. App. at 505.  However, the Board observes that the Veteran has simply not demonstrated a level of impairment in excess of the 60 percent to warrant staged ratings based on transient results of, at most, two months.  Therefore, staged ratings are not warranted.   

In addition, the Board finds that other examples listed in the Diagnostic Code 7017 consistent with an award for a 100 percent schedular rating have not been shown.  For instance, at no time during this period on appeal, has the Veteran shown to have chronic congestive heart failure or a workload of 3 METs or less.  

In fact, a VA examination report of January 2002 reflects echocardiogram was within normal limits.  Likewise, X-rays taken in March 2002 reflect the Veteran's heart to be normal in size, without congestion of the pulmonary vasculature or radiographic evidence of acute cardiopulmonary disease.  

A VA examination report of February 2003 reflects an EKG study with abnormal, possibly ectopic atrial rhythm findings.  A history of atrial fibrillation and myocardial infarction were noted, but the Veteran was not noted to be in congestive heart failure.  No estimated workload or an ejection fraction was provided at that time.  

A VA examination report of August 2003 reflects a cardiologist note regarding the Veteran's reduction in functional capacity, but was not specified in METS, however.  The Veteran was not noted to be in chronic congestive heart failure.  

A VA examination report of July 2010 reflects the Veteran's estimated workload between 3-5 METS.  He was not noted to be in chronic congestive heart failure.  

A VA examination report of June 2011 reflects the Veteran's workload estimated to be less than 4 METS.  At that time, the Veteran reported his last episode of congestive heart failure was in 2005, and he has been doing "fairly well" since that time.  

In compliance with the March 2015 remand, a VA medical opinion was obtained in August 2016.  Based on a thorough review of the medical evidence of record and the Veteran's claims file, the examiner found that although the Veteran may have had episodes of acute chronic congestive heart failure (CHF) in the past, there was insufficient evidence of CHF.  The examiner indicated that the Veteran's multiple medical conditions including COPD and a history of venous insufficiency in the legs can cause shortness of breath and leg edema.  Citing to echocardiogram of February 2012 and normal findings for systolic and diastolic function, the examiner found the Veteran had normal cardiac function.  Based on the evidence noted, the examiner concluded that such results are not consistent with chronic CHF.         
  
In view of the above, for the period prior to February 28, 2013, the Board finds that the preponderance of the evidence is against a disability rating in excess of 60 percent under Diagnostic Code 7017.  There is no objective indication that during this period on appeal, the Veteran's coronary artery disease, status post coronary artery bypass graft has demonstrated chronic congestive heart failure; or a workload of 3 METs or less, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the VA examiners that examined the Veteran consistently found no congestive heart failure in January 2002, February 2003, August 2003, July 2010, and June 2011.  In fact, during clinical interview in June 2011, the Veteran reported his last episode of congestive heart failure was in 2005 and that he has been doing "fairly well" since that time.  Further, VA medical opinion of August 2016 found insufficient evidence of chronic congestive heart failure.  Moreover, the record contains no evidence to the contrary.  Therefore, for the period on appeal, absent competent evidence of record, the Board finds that the Veteran's coronary artery disease, status post coronary artery bypass graft symptomatology does not more nearly approximate the criteria required for the next higher 100 percent rating under Diagnostic Code 7017. 38 C.F.R. § 4.104.

The Board also has considered entitlement to an increased rating pursuant to other schedular criteria for cardiovascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria or other analogous schedular criteria for such disorders as the remainder of the schedular criteria are essentially similar to Diagnostic Code 7017. 38 C.F.R. § 4.104.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 60 percent, prior to February 28, 2013.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A disability rating in excess of 60 percent prior to February 28, 2013 for coronary artery disease, status-post bypass graft, is denied.  


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining issues of entitlement to TDIU prior to February 28, 2013, and SMC based on loss of use of the lower extremities.    

With respect to entitlement to SMC based on loss of use of the lower extremities, in March 2015, the Board remanded the claim because the AOJ had not adjudicated the issue for SMC benefits based on loss of use of the lower extremities.  The Board also noted that it could be potentially prejudicial for the Board to decide this issue in the first instance. See Huston v. Principi, 18 Vet. App. 395, 403 (2004).  However, after accomplishing further development on other remand instructions, the AOJ returned the matter to the Board without adjudication of the claim for SMC benefits based on loss of use of the lower extremities.  Hence, in this regard, the AOJ failed to comply with the Board's remand directive, and further remand of the claim on appeal is necessary to remedy this failure of compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, on remand, the Veteran must be furnished an appropriate supplemental statement of the case. 

Next, regarding the Veteran's claim for TDIU prior to February 28, 2013, further development is required.  Of relevance to the instant claim, the Board notes that SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s)(1); 38 C.F.R. § 3.350(i).    

In a March 2015 Board decision, because the Veteran had a single service-connected disability rated as totally disabling (100 percent rating for CAD from February 28, 2013) and another service-connected disability rateable at 60 percent (chronic venous insufficiency of the right leg rated as 60 percent disabling from January 3, 2001), SMC at the housebound rate was granted, effective February 28, 2013.

Here then, the Veteran's claim for TDIU for the period prior to February 28, 2013, is essentially a claim for SMC at the housebound rate.  For purposes of section 1114(s), a TDIU may meet the first criterion, but only if assigned for a single disability. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating could qualify for compensation at the 38 U.S.C. § 1114(s) rate, but only if the TDIU was based on a single disability); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).    

The Board observes that the Veteran has met the "one disability" rated at 60 percent under 38 C.F.R. § 4.16(a).  Regulations provide that disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes of a single disability rating of 60 percent. Id.

With that said, the Board finds that additional development is required to determine whether the Veteran is or has been unable to secure or follow a substantially gainful occupation due solely to service-connected CAD or due solely to service-connected chronic venous insufficiency or determined due to both.  Specifically, an examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  Thus, on remand, an opinion addressing the foregoing must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any development necessary for the proper adjudication of the Veteran's claims for SMC due to loss of use of both lower extremities

2. Forward the claims file and a copy of this remand to an appropriate medical professional to provide an opinion for the Veteran's claim of TDIU for the period prior to February 28, 2018.  The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After a review of the claims file, the examiner should respond to the following:
 
The examiner is asked to discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.  Specifically, the examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  

The examiner must comment on the effect of his service-connected disabilities to unemployability, whether he is unable to obtain or maintain substantially gainful employment due solely to CAD or due solely to chronic venous insufficiency, or as a result of both.  

The examiner should comment on the effects of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.  When addressing the effect on the ability to work, the examiner must not consider the Veteran's age or any non-service-connected disabilities. 

The examiner should specifically address all relevant lay and medical evidence of record, and any conflicting medical evidence.  

3. After completing the above action and any other development deemed necessary, adjudicate the Veteran's claim for entitlement to SMC due to loss of use of both lower extremities and readjudicate his claim for TDIU prior to February 28, 2013.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case, and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


